QUAYLE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment to the claims dated October 5, 2021, applicant amended claim 10 to overcome the objections and indefinitness rejections set forth in the Office Action dated September 14, 2021.
Allowable Subject Matter
Claims 10 and 11 are allowed.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record is considered to be US Pat. 4,737,491 (“Leppävuori”).  Leppävuori is described at page 4 of the Office Action dated September 14, 2021.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the teachings of Leppävuori to achieve the method of present claim 10 with a reasonable expectation of success.
Quayle Action Conclusion
This application is in condition for allowance except for the following formal matter.
Withdrawn claims 1-9 and 21 remaining pending.  These claims are not eligible for rejoinder.  The withdrawn claims must be canceled by applicant before the applicant can be allowed. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767